EMMONS, Circuit Judge,
held: That where judgment had been taken by confession on a cognovit, and execution levied up*427on the property of a bankrupt by the sufferance or permission of the bankrupt before proceedings in bankruptcy were instituted, it was a fraud upon the act, notwithstanding the cognovit may have been dated more than sis months prior to the filing of the petition in bankruptcy. That in such cases the date of the cognovit was entirely immaterial. Holding the law on that subject to be in accordance with the late cases, referring to Hood v. Karper [Case No. 6,664]; Haughey v. Albin [Id. 6,222]; In re Hafer [Id. 5,897]; and some ten or twelve other concurring decisions. Remanded for amendment and further proceedings.